Citation Nr: 0811843	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to June 1949.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In December 2007, to support his claim, the veteran and his 
wife testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board (Travel Board hearing).  
During the hearing, the veteran submitted a report of his 
most recent audiological evaluation conducted in December 
2007, and he waived his right to have the RO initially 
consider this additional evidence.  38 C.F.R. §§ 20.800, 
20.1304(c) (2007).


FINDINGS OF FACT

1.  The veteran was discharged from the military because of 
chronic otitis media (an acute flare-up of chronic 
mastoiditis with periodic discharge from both ears).  X-rays 
taken during service had revealed osteosclerosis with almost 
complete obliteration of his mastoid cells, bilaterally, a 
condition that - according to the evaluating military 
medical examiner, the veteran had experienced since 
childhood, so before beginning his military service, and 
which was the cause of his bilateral hearing loss.

2.  There is clear and unmistakable evidence this condition 
pre-existed the veteran's military service and clear and 
unmistakable evidence this condition and the associated 
hearing loss were not aggravated during his relatively brief 
period of military service beyond their natural progression.




CONCLUSION OF LAW

The veteran's bilateral sensorineural hearing loss was not 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, a letter from 
the RO in June 2004 (1) informed the veteran of the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; (3) informed him of the information and evidence 
he was expected to provide; and (4) requested that he provide 
any evidence in his possession pertaining to his claim, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a 
Dingess letter in March 2006 discussing the downstream 
disability rating and effective date elements of the claim.  
And since providing that additional notice, there has been no 
reason for the RO to go back and readjudicate the claim, 
such as in a supplemental statement of the case (SSOC), 
because the only additional evidence submitted in response - 
during the December 2007 hearing, the veteran waived his 
right to have the RO initially consider.  38 C.F.R. §§ 19.31, 
20.800, 20.1304(c).  Cf. Medrano v. Nicholson, 21 Vet. App. 
165, 173 (2007).

This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. September 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He also has been represented 
throughout the pendency of his appeal.



VA also fulfilled its duty to assist by obtaining all the 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained 
all pertinent medical records identified by the veteran and 
his representative and, as mentioned, will also consider the 
additional medical evidence he recently submitted during his 
December 2007 hearing.  

VA has a duty to provide a medical examination and/or seek a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  VA considers an examination 
or opinion necessary to make a decision on the claim if the 
evidence of record (1) contains competent evidence that the 
claimant has a disability, or persistent recurring symptoms 
of disability; (2) indicates the disability or symptoms may 
be associated with his military service; and (3) contains 
insufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See also, McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Here, though, there is no evidence suggesting the veteran has 
a bilateral hearing loss disability attributable to his 
military service.  Even the additional medical evidence he 
recently submitted during his December 2007 hearing does not 
suggest this required linkage.  The only evidence suggesting 
an etiological link between his hearing loss and his military 
service is his unsubstantiated lay allegations.  
These statements, however, are insufficient to trigger VA's 
duty to provide an examination; VA is not obligated to 
provide an examination for a medical nexus opinion where, as 
here, the supporting evidence of record consists only of a 
lay statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  

II.  Whether the Veteran is Entitled to Service Connection 
for Bilateral Hearing Loss

The veteran claims that his bilateral hearing loss is from 
excessive noise exposure during his military service.  During 
his December 2007 Travel Board hearing, he contended that 
this noise exposure in service perforated his ear drums and 
is the cause of his current bilateral hearing loss condition.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, may be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 10 
percent) within one year of separation from active military 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA considers hearing loss a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
the time of separation from service, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).



As already alluded to, the veteran had a private audiology 
examination in December 2007.  He continued to report 
acoustic trauma during his military service, which he 
believed was the cause of his hearing loss.  He noted noise 
exposure from artillery fire, both at the firing range and 
from using small arms.  He said he has difficulty hearing 
people and cannot stand loud noises.  He also said his 
symptoms include migraine headaches, pain and discharge.  The 
audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
45
75
80
LEFT
55
45
60
75
85

Speech audiometry revealed speech recognition ability of 96 
percent in his right ear and 84 percent in his left ear.  

The results of that audiological evaluation confirm the 
veteran has sufficient bilateral hearing loss to be 
considered an actual disability by VA standards.  
See 38 C.F.R. § 3.385.  The determinative issue, then, is 
whether this condition has been attributed by competent 
evidence to his military service - and, in particular, to 
acoustic trauma from excessive noise exposure.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this dispositive issue, the veteran's service 
medical records (SMRs) from May 1949 show his relevant 
medical history included chronic otitis media since childhood 
and that he was seen by civilian doctors before entering the 
Army and was told that they could do nothing for his ears.  A 
physical examination found evidence of severe right ear 
otitis media, suppurative, as well as associated bilateral 
hearing loss.  The record indicates this was an acute flare-
up of chronic mastoiditis with periodic discharge from both 
ears.  X-rays in May 1949 showed osteosclerosis with almost 
complete obliteration of the mastoid cells bilaterally.  The 
examiner opined that five months of military service (keeping 
in mind the veteran had begun serving on active duty in 
January of that same year) could not have caused the complete 
obliteration of his mastoid cells bilaterally.  Rather, 
according to this examiner, this condition had developed over 
a long period of time.

This evaluating military physician diagnosed otitis media, 
chronic, right ear, severe, with a 40 decibels hearing loss 
in the right ear and a 16.2 decibel hearing loss in the left 
ear with discharge.  This examiner concluded the veteran's 
otitis media existed prior to service (EPTS) and was the 
cause of his bilateral hearing loss.  Indeed, this examiner 
opined that the veteran's concomitant hearing loss is 
nature's effort to repair the problem.  Moreover, since the 
X-rays taken during service had shown "bilateral" 
mastoiditis, meaning affecting both ears (not just the right 
ear), the resultant hearing loss was not just associated with 
the right ear, but instead both ears.

And while the veteran is competent to report he had what he 
believes was excessive noise exposure during his military 
service, he is not competent to etiologically link his 
bilateral hearing loss to that noise exposure, especially 
given the contemporaneous medical opinion during service 
indicating otherwise - that his associated hearing loss was 
a pre-existing condition.  38 C.F.R. § 3.159(a)(2); Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  The 
veteran's attribution of his hearing loss to factors related 
to his military service, as opposed to his pre-existing 
circumstances, is not credible testimony.



There also is no competent medical opinion supporting the 
veteran's allegation that his hearing loss only dates back to 
his military service, nor to any conditions or events that 
may have occurred prior to service.  Indeed, to the contrary, 
as mentioned his service medical records indicate his 
bilateral hearing loss is due to his pre-existing and non-
service-connected otitis media condition, which, by his own 
admission, had been a problem since his childhood.  The 
evidence of record shows VA first diagnosed the veteran with 
bilateral hearing loss in August 2004.  A VA physician 
recommended hearing aids shortly thereafter.  And neither the 
records of that evaluation and treatment, nor the report of 
the more recent December 2007 private audiology evaluation, 
contain a medical opinion suggesting a correlation between 
the veteran's bilateral hearing loss and any event - noise 
exposure included, coincident with his military service.

The record clearly and unmistakably establishes the veteran's 
bilateral sensorineural hearing loss is a residual 
complication of his pre-existing otitis media.  The record 
also clearly and unmistakably indicates this pre-existing 
condition, including the associated hearing loss, was not 
aggravated during service beyond its natural progression - 
as this was a specific finding of the medical examiner 
in service.  It is worth reiterating that establishing 
entitlement to service connection not only involves proving 
one has the condition claimed, but also showing it is related 
to military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This simply has 
not been done in this instance.

Also, since there is no indication of sensorineural hearing 
loss within the one-year presumptive period after the 
veteran's service ended in June 1949, he is not entitled to 
application of the special presumptive provisions that might 
otherwise warrant granting his claim for service connection.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In the absence of competent medical evidence of a nexus 
between the veteran's current bilateral hearing loss and 
service, VA must deny the claim for this condition because 
the preponderance of the evidence is unfavorable, in turn 
meaning there is no reasonable doubt to resolve in his favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


